LEHMAN, J.
The plaintiff delivered to defendant 1,721 towels. Its driver testified that he received back 396 towels on September 13, 1914, and 300 on September .18, 1914, and that the defendant has failed to return 1,025 towels. The value of the towels was 5% cents per towel, and the trial justice consequently gave judgment for the sum of $55.17.
Upon cross-examination the plaintiff’s driver testified that on October 2d the defendant’s housekeeper returned to him an additional 377 towels, and that, though he demanded the full number of towels which he had delivered to the defendant, he had signed a receipt for the 377 towels which is in evidence. The plaintiff claims that it is possible to read into the evidence that the driver did not accept the towels offered to him by defendant’s housekeeper. In view of the dispute as to the number she ought to have returned, I can find nothing in the testimony that would justify such a finding.
It follows that the judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event, unless the plaintiff will stipulate to reduce the judgment in the sum of $19.53, with appropriate costs, and in that event the judgment, as modified, should be affirmed, without costs to either party. All concur.